Title: To Benjamin Franklin from Jonathan Nesbitt, 12 October 1781
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!—
L’Orient Octor 12th: 1781
Having occasion to be absent a few days on business, I gave orders to reply to the Letter you honor’d me with of the 14th Ulto: & concluded untill this day, it had been duly answer’d.— My surprize & vexation was extreme to find it had not. One of the Packets for America, I have forwarded by the Ship Anne, Captain Josiah, who sail’d the 3d Inst., the other shall be forwarded by the Brign. Hope Capt Frazier who we expect will Sail the first fair Wind—
Inclosed we transmit your Excellency a Note, by which you will perceive that there is due us the Sum of 594 Livres, for which we have taken the liberty to draw on you of this date at Usance, to our order & doubt not you will pay due honor to the Bill when it appears. The Tea I mean to forward by the Brigantines Hope & Polly, now ready to Sail; it is in three Cases, two of which shall be sent by the former & one by the latter; it is of the very best quality & put up in such a Manner that there is no danger of its spoiling.—
Captn: Bell of the Luzerne had the honor to write you some time past; I must request your Excellencys attention to his request—
There is lately put in here a Stout Privateer of 18 Guns Commanded by Captn Hacker;— he means to Cruize on this Coast; at least in the European Seas, for some time— He has adress’d himself to me, whilst here, & I do every thing in my power to engage him Not to release his Prisoners as has lately been the Custom.— He has promis’d faithfully not to release one, but I think a few lines from your Excellency to him, would have a good Effect; as it will serve him to shew his Officers & Men, in Case they should insist, which they too often do, on his releasing the prisoners, rather than break up the Cruize— I have the honor to remain with Sentiments of the utmost respect.— Sir Your most Obt: Servt:
Jonatn: Nesbitt

P.S. the Privateers Name is the Bucaneer Commanded by Capt Hacker—

 
Notation: Nesbit, Oct. 12. 1781.
